     Case 2:17-cr-00419-AKK-TMP Document 293 Filed 10/02/18 Page 1 of 2                        FILED
                                                                                      2018 Oct-02 PM 05:11
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA                    }
                                            }
v.                                          }
                                            } Case No. 2:17-cv-0419-AKK-TMP
JOEL IVERSON GILBERT,                       }
                                            }
                Defendant.                  }
                                            }

                             NOTICE OF OBJECTIONS
                    TO PRE-SENTENCE INVESTIGATION REPORT

      Comes now defendant, Joel Gilbert, by and through undersigned counsel, and

gives notice that on this date he has served his Objections to Certain Portions of the Pre-

Sentence Investigation Report upon the United States Probation Officer and counsel for

the Government.

      Respectfully submitted this 2nd day of October, 2018.


                                                /s/ Jackson R. Sharman, III
                                                Attorney for Joel Gilbert


OF COUNSEL:
Jackson R. Sharman III
jsharman@lightfootlaw.com
Brandon K. Essig
bessig@lightfootlaw.com
Jeffrey P. Doss
jdoss@lightfootlaw.com
LIGHTFOOT, FRANKLIN & WHITE, LLC
The Clark Building
400 20th Street North
Birmingham, Alabama 35203
Telephone: (205) 581-0700
     Case 2:17-cr-00419-AKK-TMP Document 293 Filed 10/02/18 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I certify that on this 2nd day of October, 2018, I electronically filed the foregoing
with the Clerk of Court via ECF, which will send electronic notification of such filing to
all counsel of record.


                                          /s/ Jackson R. Sharman, III
                                          Of Counsel




                                             2
